Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 11/17/2020. 
Claims 1-30 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Independent Claims 1, 14, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the user equipment (UE) is not configured, or enabled, to support simultaneous communication via the established active first connection with the source bae station and the established active second connection with the target base station. 
The omitted element is essential, otherwise it unclear why transmission from a target base station is prioritized and/or transmission from the source base station is dropped, for example. 


2.	Claims 14-23 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 14 and 17 recite “. . .; and communicating with the UE during the handover procedure based at least in part on the priority information.
The claims require a base station to provide the priority information to the UE in order for the UE to apply said priority to concurrent downlink communications from the source and target base stations and to concurrent uplink communications from the UE to the source and target base stations. It is unclear how the base station, e.g. source or target base stations), communicate with the UE based on said priority information. The claims are therefore indefinite. All the all dependent claims are rejected for the same reason based at least on their dependencies on one of the rejected base claims above, and further because none of the claims cures the identified deficiency in the corresponding base claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 9-15, 17, 19-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INTEL CORPORATION (“Summary of Offline Discussion on Physical Layer Aspects of NR Mobility Enhancement, ” 3GPP TSG RAN WG1 Meeting #98bis, R1-1911538, Chongqing ,China, August 14-20, 2019), hereinafter (“Intel_ R1-1911538”).
The Intel_ R1-1911538 document was provided in the IDS filed 03/31/2021.
	
Claim 1
	Intel_ R1-1911538 discloses a method for wireless communication at a user equipment (UE), comprising: 
establishing, while connected with a source base station via a first connection, a second connection with a target base station responsive to initiating a handover procedure from the source base station to the target base station, wherein both the first 
identifying a first transmission of the source base station that at least partially overlaps in time with a second transmission of the target base station while both the first connection and the second connection are active; determining which of the first transmission or the second transmission is a higher priority transmission (section 2.2, pg.3, ln. 1-3, for the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined; and 
processing the higher priority transmission based at least in part on the determining (section 2.1, pg.1, first bullet point, For the UE without simultaneous Rx in DAPS based HO, when monitoring occasions of PDCCH from source and target cells are overlapped, a PDCCH monitoring prioritization rule should be defined; section 2.2. pg.3, ln. 1-10, for the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined, etc. In case the UE gets overlapping UL grants, the UE drops the transmission to the source cell).



Intel_ R1-1911538 further discloses [T]he method of claim 1, wherein the determining comprises: identifying that communications with the target base station have priority over communications with the source base station; and determining that the second transmission is the higher priority transmission based at least in part on the second transmission being with the target base station. (Section 2.2. pg.3, ln. 1-10, For the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined, etc. In case the UE gets overlapping UL grants, the UE drops the transmission to the source cell). 

Claim 3
Intel_ R1-1911538 further discloses [T]he method of claim 1, further comprising: receiving an indication of a priority for each of a plurality of different types of transmissions; and determining that the second transmission is the higher priority transmission based at least in part on the indication (Section 2.1, pg. 1, ln.8-10 (second bullet), or the UE without simultaneous Rx in DAPS based HO, when PDCCH from source (target) cell overlaps with PDSCH from the target (source) cell or PDSCHs from both cells overlap, a channel reception prioritization mile should be defined, here PDCCH and PDSCH carry different types of transmissions; Section 2.1, pg.1, ln.  14-21, For the FR2 UE without simultaneous Rx in DAPS based HO, when PDSCHs from source and target cells overlap and have QCL assumptions which are explicitly indicated by the TCI states in the DCI, etc.; also see also see question 5 (Q5) in pg.11, During RUDI HO based on UE prioritizes target cell UL channels/signals and drops UL channel/signals ta source cell; UE prioritizes either target or source cell UL channels/signals and drops UL channel/signals to source or target cell, respectively; NW indicate the prioritization of the UL channel/signals; FFS whether different prioritization can be indicated for different slots).

Claim 4
Intel_ R1-1911538 further discloses [T]he method of claim 3, further comprising: communicating the second transmission with the target base station; and dropping the first transmission with the source base station. (section 2.2. pg.3, ln. 1-10, for the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined, etc. In case the UE gets overlapping UL grants, the UE drops the transmission to the source cell).

Claim 9
Intel_ R1-1911538 further discloses [T]he method of claim 3, wherein the priority for each of the plurality of different types of transmissions is based at least in part on a channel type of an associated 3 transmission. (Section 2.1, pg. 1, ln.8-10 (second bullet), the UE without simultaneous Rx in DAPS based HO, when PDCCH from source (target) cell overlaps with PDSCH from the target (source) cell or PDSCHs from both cells overlap, a channel reception prioritization mile should be defined;, here PDCCH and PDSCH carry different types of transmissions; also see also see question 5 (Q5) in pg.11, During RUDI HO based on DAPS, when UL channel/signals of source and target cells collide, down-select among the following options: UE prioritizes target cell UL channels/signals and drops UL channel/signals ta source cell; etc.).

Claim 10
Intel_ R1-1911538 further discloses [T]he method of claim 9, wherein the priority for each of the plurality of different types of transmissions is received in one or more of radio resource control signaling, downlink control information, or any combinations thereof. (Section 2.1, pg.1, ln.  14-21, For the FR2 UE without simultaneous Rx in DAPS based HO, when PDSCHs from source and target cells overlap and have QCL assumptions which are explicitly indicated by the TCI states in the DCI, etc.).

Claim 11
Intel_ R1-1911538 further discloses [T]he method of claim 9, wherein the priority for each of the plurality of different types of transmissions is further based at least in part on whether the associated transmission is for the source base station or the target base station. (Question 5 (Q5) in pg.11, During RUDI HO based on DAPS, when UL channel/signals of source and target cells collide, down-select among the following options: UE prioritizes target cell UL channels/signals and drops UL channel/signals to source cell; UE prioritizes either target or source cell UL channels/signals and drops UL channel/signals to source or target cell, respectively; etc.).


Intel_ R1-1911538 further discloses [T]he method of claim 1, wherein the first transmission and the second transmission are uplink transmissions from the UE to the source base station or the target base station. (Section 2.1, pg.1, ln. 8-12 (second and third bullets), For the UE without simultaneous Rx/Tx in DAPS based HO, when DL/UL channels from source (target) cell overlap with DL/UL from the target (source) cell, a channel prioritization rule should be defined; Section 2.2. pg.3, ln. 6-10, In case the UE gets overlapping UL grants, the UE drops the transmission to the source cell).

Claim 13
Intel_ R1-1911538 further discloses [T]he method of claim 1, wherein the first transmission and the second transmission are downlink transmissions from the source base station or the target base station to the UE. (Section 2.1, pg.1, ln. 8-12 (second and third bullets), For the UE without simultaneous Rx/Tx in DAPS based HO, when DL/UL channels from source (target) cell overlap with DL/UL from the target (source) cell, a channel prioritization rule should be defined; Section 2.1, pg.1, first bullet point,  For the UE without simultaneous Rx in DAPS based HO, when monitoring occasions of PDCCH from source and target cells are overlapped, a PDCCH monitoring prioritization rule should be defined).

Claim 14
	Intel_ R1-1911538 discloses a method for wireless communication at a base station, comprising: 
explicitly indicated by the TCI states in the DCI, etc. Here DCI (Downlink Control Information) is provided by the source or the target base station; also see Question 5 (Q5) in pg.11, During RUDI HO based on DAPS, when UL channel/signals of source and target cells collide, down-select among the following options: UE prioritizes target cell UL channels/signals and drops UL channel/signals to source cell; UE prioritizes either target or source cell UL channels/signals and drops UL channel/signals to source or target cell, respectively; NW indicate the prioritization of the UL channel/signals; FFS whether different prioritization can be indicated for different slots)
initiating the handover procedure with the UE to handover the UE from the source base station to the target base station; and communicating with the UE during the handover procedure based at least in part on the priority information (section 2.1, pg.1, explicitly indicated by the TCI states in the DCI; Section 2.2. pg.3, ln. 1-10, for the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined, etc. In case the UE gets overlapping UL grants, the UE drops the transmission to the source cell).

Claim 15
Intel_ R1-1911538 further discloses [T]he method of claim 14, wherein the priority information indicates that communications with the target base station have priority over communications with the source base station. (Section 2.2. pg.3, ln. 1-10, for the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined, etc. In case the UE gets overlapping UL grants, the UE drops the transmission to the source cell; also see Question 5 (Q5) in pg.11, During RUDI HO based on DAPS, when UL channel/signals of source and target cells collide, down-select among the following options: UE prioritizes target cell UL channels/signals and drops UL channel/signals to source cell; etc.).

Claim 17
Intel_ R1-1911538 further discloses [T]he method of claim 15, wherein the priority information is further applied by the UE when the plurality of concurrent transmissions for the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined, etc.; also see Question 5 (Q5) in pg.11, During RUDI HO based on DAPS, when UL channel/signals of source and target cells collide, down-select among the following options: UE prioritizes target cell UL channels/signals and drops UL channel/signals to source cell; UE prioritizes either target or source cell UL channels/signals and drops UL channel/signals to source or target cell, respectively; NW indicate the prioritization of the UL channel/signals; FFS whether different prioritization can be indicated for different slots; etc.) Here, the PUCCH and PUSCH channels associated with the source or target base stations may include a plurality of transmissions/slots).

Claim 19
Intel_ R1-1911538 further discloses [T]he method of claim 17, wherein the priority information is applied jointly across both of the first plurality of transmissions and the second plurality of transmissions, and wherein the priority information indicates which of the source base station or the target base station has higher priority within each of the plurality of different types of transmissions. (Section 2.2. pg.3, ln. 1-10, for the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined, etc.; also see Question 5 (Q5) in UE prioritizes target cell UL channels/signals and drops UL channel/signals to source cell; etc., whether different prioritization can be indicated for different slots. Here, the PUCCH and PUSCH channels or signals of the target base station are prioritized over corresponding channels/signals regardless of the number of transmissions included therein).

Claim 20
Intel_ R1-1911538 further discloses [T]he method of claim 14, wherein the priority information is based at least in part on a channel type of the plurality of different types of transmissions. (Section 2.1, pg. 1, ln.8-10 (second bullet), the UE without simultaneous Rx in DAPS based HO, when PDCCH from source (target) cell overlaps with PDSCH from the target (source) cell or PDSCHs from both cells overlap, a channel reception prioritization mile should be defined;, here PDCCH and PDSCH carry different types of transmissions; also see also see question 5 (Q5) in pg.11, During RUDI HO based on DAPS, when UL channel/signals of source and target cells collide, down-select among the following options: UE prioritizes target cell UL channels/signals and drops UL channel/signals ta source cell; etc.).

Claim 21
Intel_ R1-1911538 further discloses [T]he method of claim 20, wherein the priority information is transmitted to the UE in one or more of radio resource control signaling, downlink control information, or any combinations thereof. (Section 2.1, pg.1, ln.  14-21, explicitly indicated by the TCI states in the DCI, etc.).

Claim 22
Intel_ R1-1911538 further discloses [T]he method of claim 14, wherein the plurality of concurrent transmissions are uplink transmissions from the UE to the source base station or the target base station. (Section 2.1, pg.1, ln. 8-12 (second and third bullets), For the UE without simultaneous Rx/Tx in DAPS based HO, when DL/UL channels from source (target) cell overlap with DL/UL from the target (source) cell, a channel prioritization rule should be defined; Section 2.2. pg.3, ln. 6-10, In case the UE gets overlapping UL grants, the UE drops the transmission to the source cell).

Claim 23
Intel_ R1-1911538 further discloses [T]he method of claim 14, wherein the plurality of concurrent transmissions are downlink transmissions from the source base station or the target base station to the UE. (Section 2.1, pg.1, ln. 8-12 (second and third bullets), For the UE without simultaneous Rx/Tx in DAPS based HO, when DL/UL channels from source (target) cell overlap with DL/UL from the target (source) cell, a channel prioritization rule should be defined; Section 2.1, pg.1, first bullet point,  For the UE without simultaneous Rx in DAPS based HO, when monitoring occasions of PDCCH from source and target cells are overlapped, a PDCCH monitoring prioritization rule should be defined).

The claim represents an apparatus (a user equipment) recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Intel_ R1-1911538 further discloses a user equipment inherently comprising a processor and a memory coupled to the processor and comprising instructions executed by the processor. See section 2.1, pg.1, first bullet point,  For the UE without simultaneous Rx in DAPS based HO, when monitoring occasions of PDCCH from source and target cells are overlapped, a PDCCH monitoring prioritization rule should be defined, therefore corresponding processor executable instructions stored in an associated memory.

Claim 25
The claim is rejected using the same grounds used for rejection claim 2 above.

Claim 26
The claim is rejected using the same grounds used for rejection claim 3 above.

Claim 27
The claim represent an apparatus (a base station) recited in and performing the method of claim 14. The claim is therefore rejected using the same grounds used for rejecting claim 14 above. Intel_ R1-1911538 further discloses a base station inherently comprising a processor and a memory coupled to the processor and comprising instructions executed by the processor. See section 2.1, pg.1, first bullet point,  For the when monitoring occasions of PDCCH from source and target cells are overlapped, a PDCCH monitoring prioritization rule should be defined, therefore corresponding processor executable instructions stored in an associated memory)

Claim 28
The claim is rejected using the same grounds used for rejection claim 15 above.

Claim 30
The claim is rejected using the same grounds used for rejection claim 17 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


4.	Claims 5-8, 16, 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Intel_ R1-1911538.

Claim 5
The feature “identifying that both the first transmission and the second transmission have a same priority; and identifying that communications with the target base station have priority over communications with the source base station.” is obvious in view of the teachings of Intel_ R1-1911538.  In particular, Intel_ R1-1911538 discloses for the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined, etc., in case the UE gets overlapping UL grants, the UE drops the transmission to the source cell (see Section 2.2. pg.3, ln. 1-10). Intel_ R1-1911538 further discloses: During RUDI HO based on DAPS, when UL channel/signals of source and target cells collide, down-select among the following options: UE prioritizes target cell UL channels/signals and drops UL channel/signals to source cell; UE prioritizes either target or source cell UL channels/signals and drops UL channel/signals to source or target cell, respectively; NW indicate the prioritization of the UL channel/signals; FFS whether different prioritization can be indicated for different slots (see Question 5 (Q5) in pg.11). That is, a PUCCH channel of the source (target) base station, for example, may be prioritized over other channels types of the source (target) base station. Further, a prioritized PUCCH channel associated with the source base station may be dropped when overlapping with a prioritized PUCCH associated with the target base station).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to prioritize one or more overlapping transmissions from the source base station and the target base station based on channel types and/or data type therein, and further to prioritize a channel/transmission type of the target base station over similar channels/transmissions of the source base station so as to provide an option for communicating important control data to/from either the source or target bases stations, for example, and further to enable communications continuity with the target base station as being the ultimate serving base station after completion of the handover process.

Claim 6
The feature “wherein: a first plurality of transmissions of the source base station are at least partially overlapping in time with a second plurality of transmissions of the target base station; the first plurality of transmissions includes the first transmission and the second plurality of transmissions includes the second transmission; and the determining that the second transmission is the higher priority transmission is based at least in part on the priority for each of the plurality of different types of transmissions applied to one or more of the first plurality of transmissions or the second plurality of transmissions.” is obvious in view of the teachings of Intel_ R1-1911538.  In particular, Intel_ R1-1911538 discloses for the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined, etc., in case the UE gets overlapping UL grants, the UE drops the transmission to the source cell (see Section 2.2. pg.3, ln. 1-10). Intel_ R1-1911538 further discloses: During RUDI HO based on DAPS, when UL channel/signals of source and target cells collide, down-select among the following options: UE prioritizes target cell UL channels/signals and drops UL channel/signals to source cell; UE prioritizes either target or source cell UL channels/signals and drops UL channel/signals to source or target cell, respectively; NW indicate the prioritization of the UL channel/signals; FFS whether different prioritization can be indicated for different slots (see Question 5 (Q5) in pg.11). That is, the first or second transmissions may include several slots, wherein said slots are associated with, or transmitted via, overlapping PUCCH channels associated with respective source or target base station, for example, wherein the PUCCH channels of the source (target) base station may be prioritized over other channels types of the source (target) base station. Further, prioritized PUCCH channel of the source base station may be dropped when overlapping with prioritized PUCCH of the target base station).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to prioritize one or more overlapping transmissions from the source base station and the target base station based on channel types and/or data type therein, and further to prioritize a channel/transmission type of the target base station over similar channels/transmissions of the source base station so as to provide an option for communicating important control data to/from either the source 

Claim 7
Intel_ R1-1911538 further teaches [T[he method of claim 6, wherein the priority for each of the plurality of different types of transmissions is applied separately to each of the first plurality of transmissions and the second plurality of transmissions, and wherein the determining which of the first transmission or the second transmission is the higher priority transmission is based at least in part on one or more of the priority for each of the plurality of different types of transmissions, or which of the source base station or the target base station is associated with the transmission. (Question 5 (Q5) in pg.11During RUDI HO based on DAPS, when UL channel/signals of source and target cells collide, down-select among the following options: UE prioritizes target cell UL channels/signals and drops UL channel/signals to source cell; UE prioritizes either target or source cell UL channels/signals and drops UL channel/signals to source or target cell, respectively; NW indicate the prioritization of the UL channel/signals; FFS whether different prioritization can be indicated for different slots). That is, may separately prioritize the transmissions associated with source base station or the target base station based on the channel type, for example).




Intel_ R1-1911538 further teaches [T[he method of claim 6, , wherein the priority for each of the plurality of different types of transmissions is applied jointly across both of the first plurality of transmissions and the second plurality of transmissions, and wherein the determining which of the first transmission or the second transmission is the higher priority transmission is based at least in part on one or more of the priority for each of the plurality of different types of transmissions, or which of the source base station or the target base station is associated with the transmission. (See Section 2.2. pg.3, ln. 1-10), for the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined, etc., in case the UE gets overlapping UL grants, the UE drops the transmission to the source cell). That is, may prioritize the transmissions associated with both of the source base station or the target base station based on the channel type, for example).

Claim 16
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

Claim 18
The feature “wherein the priority information is applied separately to each of the first plurality of transmissions and the second plurality of transmissions, and wherein the priority information indicates which of the source base station or the target base station  the UE without simultaneous Tx in DAPS based HO, when PUCCH from source (target) cell overlaps with PUSCH from the target (source) cell or PUCCHs from source and target cells overlap, a channel prioritization rule should be defined, etc., in case the UE gets overlapping UL grants, the UE drops the transmission to the source cell (see Section 2.2. pg.3, ln. 1-10). Intel_ R1-1911538 further discloses: During RUDI HO based on DAPS, when UL channel/signals of source and target cells collide, down-select among the following options: UE prioritizes target cell UL channels/signals and drops UL channel/signals to source cell; UE prioritizes either target or source cell UL channels/signals and drops UL channel/signals to source or target cell, respectively; NW indicate the prioritization of the UL channel/signals; FFS whether different prioritization can be indicated for different slots (see Question 5 (Q5) in pg.11). That is, the first or second transmissions may include several slots, wherein said slots are associated with, or transmitted via, overlapping PUCCH channels associated with respective source or target base station, for example, wherein the PUCCH channels of the source (target) base station maybe separately, or jointly, be  prioritized over other channels types of the source (target) base station. Further, prioritized PUCCH channel of the source base station may be dropped when overlapping with prioritized PUCCH of the target base station).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to prioritize one or more overlapping transmissions from the source base station and the target base station based on channel 

Claim 29
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
Qualcomm Incorporated (“Support TX sharing during DAPS HO,” 3GPP TSG RAN WG1 Meeting #107bis, R2-1912300, Revision of R2-1908933, Chongqing ,China, October 14th-18th, 2019). See figure 1 and associated text in section 2.1, proposal 5. 
KIM, et al. (US 2021/0136829 A1). See fig.8 and par. 0222 [. . . If the uplink transmission resource to the target eNB 8-10 and the uplink transmission resource to the source eNB 8-05 collide and overlap, the UE 8-20 may prioritize the uplink transmission resource to the source eNB 8-05 and thereby transmit data to the source eNB, in order to maintain downlink data transmission from the source eNB 8-05, or in order to continuously receive the same with no problem. As another method, if the uplink transmission resource to the target eNB 8-10 and the uplink transmission resource to the source eNB 8-05 collide and overlap, the UE 8-20 may prioritize the uplink transmission resource to the target eNB 8-10 and thereby transmit data to the target eNB 8-10, in order to maintain downlink data transmission from the target eNB 8-10].  Therefore, the above cited portion of KIM, et also reads at least on the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641